Citation Nr: 0938441	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  01-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by muscle and joint pain, to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a condition 
manifested by fatigue, headaches, respiratory symptoms and 
sleep disturbance, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a gastrointestinal 
condition, to include as due to an undiagnosed illness. 

5.  Entitlement to an increased evaluation for the service-
connected carpal tunnel syndrome of the right upper 
extremity, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active duty from July 1977 to April 1993.  He 
served on active duty in Southwest Asia during the Persian 
Gulf War.  The Veteran was awarded the Combat Action Ribbon.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the RO.  

In June 2005, the Board remanded the claims of service 
connection on appeal to the RO for additional development of 
the record.  

By a June 2009 rating action, the RO granted service 
connection for post traumatic stress disorder (originally 
claimed as a mental disorder); initial noncompensable and 30 
percent evaluations were assigned, effective on August 11, 
1999 and May 20, 2009, respectively.  As the Veteran has not 
disagreed with the initial noncompensable and 30 percent 
ratings or the effective dates assigned, this matter is no 
longer before the Board for appellate consideration.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The issue of an increased rating in excessive 10 percent for 
the service-connected carpal tunnel syndrome of the right 
upper extremity is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia 
during the Persian Gulf War.  

2.  Other than the service-connected osteoarthritis of the 
knees and ankles, the Veteran is not shown to have a chronic 
disability manifested by muscle and joint pain.  

3.  Other than obstructive sleep apnea and bronchitis, the 
Veteran is not shown to have a chronic disability manifested 
by fatigue, headaches, respiratory symptoms, and sleep 
disturbance that had its onset during service; neither the 
obstructive sleep apnea nor bronchitis, initially noted many 
years after service, is shown to be due to a documented event 
or incident of his period of active service.  

4.  A chronic skin disability, including the acne vulgaris, 
folliculitis, tinea pedis and verruca plana, initially 
diagnosed many years after service, is not shown to be due to 
a document or incident of his period of active service.  

5.  The Veteran is not shown to have a chronic 
gastrointestinal disability due to any event or incident of 
his period of active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic disability manifested 
by joint and muscle pain (other than the service-connected 
osteoarthritis of the knees and ankles) due to an undiagnosed 
illness or other disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2008).  

2.  The Veteran does not have a chronic disability manifested 
by fatigue, headaches, respiratory symptoms or sleep 
disturbance (to include obstructive sleep apnea and 
bronchitis) due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).  

3.  The Veteran does not have a chronic skin disability due 
to an undiagnosed illness or other disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).  

4.  The Veteran does not have a chronic gastrointestinal 
disability due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.317 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.  

With regard to the service connection issues on appeal, VA 
provided the Veteran with post-adjudication notice on the 
Pelegrini II VCAA elements in a June 2005 letter.  The letter 
informed the Veteran to let VA know of any evidence he 
thought would support his claims for service connection for 
conditions manifested by joint and muscle pain, fatigue, 
headaches, respiratory symptoms, and sleep disturbance, and 
skin and gastrointestinal symptoms, each claimed as due to an 
undiagnosed illness, that it was his responsibility to make 
sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a July 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, notice as to the service connection 
claims on appeal was not provided until after the appealed 
March 2003 rating decision was issued.  

However, the Veteran was not prejudiced from this timing 
error because the RO readjudicated the service connection 
claims in statement and supplemental statements of the case 
issued throughout the duration of the appeal.  Thus, the 
Board finds that the essential fairness of the adjudication 
process was not affected by the VCAA timing defect. 

Regarding VA's duty to assist the Veteran with his service 
connection claims on appeal, service treatment and personnel 
records, post-service VA and private outpatient and 
examination reports, as well as statements of the Veteran 
have been associated with the claims files.  

In October and November 2002, the Veteran was afforded 
Persian Gulf Registry examinations in conjunction with the 
current service connection claims.  Copies of these reports 
are contained in the claims files.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the Veteran's claims of service connection claims.  


II.  Merits of the Claims

A.  Relevant law and regulations

	Service connection-general criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis 
and peptic ulcers (gastric or duodenal), to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  


Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.  

The Veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  In making this 
determination, the Board refers to the Veteran's DD Form 214, 
which reflects receipt of the Southwest Asia Service Medal.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2008).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).  


(B)  Discussion

The Veteran contends that his claimed conditions are due to 
an undiagnosed illness due to his Persian Gulf service, or, 
in the alternative, are the direct result of military 
service.  


(i) Undiagnosed illness due to Persian Gulf service

The Veteran does not necessarily contend that his claimed 
muscle and joint pain, fatigue, headaches, respiratory 
symptoms and sleep disturbance, as well as skin and 
gastrointestinal problems are "stand alone" conditions.  
Rather, he asserts that these are manifestations of an 
undiagnosed illness due to his service in the Persian Gulf, 
and that he should be compensated for such under 38 U.S.C.A. 
§ 1117.  

The October and November 2002 Persian Gulf Registry 
examinations were conducted with VA examiners conducting full 
and thorough physical examinations, with specific emphasis on 
his complaints of joint and muscle pain, fatigue, shortness 
of breath/difficulty breathing, sleep disturbance/snoring and 
skin problems.  

An October 2002 VA orthopedic examiner attributed the 
Veteran's complaints of muscle and joint pain to diagnoses of 
degenerative arthritis of the knees and ankle.  There is no 
medical opinion to the contrary.  

An October 2002 VA respiratory examiner attributed the 
Veteran's complaints of "hard breathing" in the early 
1990's, waking up gasping for breath, snoring during sleep, 
constant fatigue, and headaches to a diagnosis of obstructive 
sleep apnea.  There is no medical opinion to the contrary.  

During a VA dermatology consult, the examiner attributed the 
Veteran's skin symptoms to diagnoses of acne vulgaris, 
folliculitis, verruca plana, tinea cruris (by history ) and 
tinea pedis.  There is no medical opinion to the contrary.  

The claim of service connection for a gastrointestinal 
condition as due to an undiagnosed illness fails because the 
Veteran is not shown to have a disability; or such symptoms 
that are noted to be characteristic of an undiagnosed 
illness.  

The service treatment records (STRs) contain a single 
assessment of gastroenteritis in June 1992.  The remainder of 
these records, to include a March 1993 service discharge 
examination report, are devoid of any clinical findings 
referable to any gastrointestinal disorder.  The Veteran's 
stomach was evaluated as "normal" in March 1993.  On a 
March 1993 Report of Medical History, the Veteran denied 
having had any frequent indigestion and stomach, liver or 
intestinal trouble.  

The post-service VA outpatient reports, dating from 1993 to 
2009, to include October and November 2002 Persian Gulf 
Registry examination reports, are negative for any complaints 
or findings of any stomach condition.  

The Veteran is not shown to have a gastrointestinal 
condition; or such symptoms that are noted to be 
characteristic of an undiagnosed illness.  There is no 
competent medical evidence to the contrary.  Service 
connection for a gastrointestinal condition based on Gulf War 
service is, therefore, not warranted.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)(II).  

The competent medical evidence is therefore against the 
conclusion that the claimed gastrointestinal condition is 
related to an undiagnosed illness.  Accordingly, the 
provisions of 38 C.F.R. § 3.317 (2008) do not apply to this 
claim.


(ii) Direct service connection

The Veteran has alternatively contended that his claimed 
conditions manifested by joint and muscle pain, fatigue, 
headaches, respiratory symptoms, and sleep disturbance, and 
skin and gastrointestinal symptoms had their onset during, or 
are the result of, his period of active service. 


(a)  Joint and Muscle Pain

Regarding whether service connection is warranted on a direct 
basis for a condition manifested by joint and muscle pain, as 
noted, the Veteran's complaints of joint and muscle pain have 
been attributed to diagnoses of degenerative joint disease of 
the knees and ankles.  

However, as the Veteran's is already service-connected for 
degenerative arthritis of the knees and ankles, a separate 
grant of service connection would violate 38 C.F.R. § 4.14 
(2008) against pyramiding.  Thus, service connection for a 
condition manifested by joint and muscle pain on a direct 
basis is, therefore, not warranted.  


(b)  Fatigue, headaches, respiratory symptoms and sleep 
disturbance

The STR shows that the Veteran was treated for upper 
respiratory infections on a few occasions and, on one 
occasion, for rhinorrhea (May 1992).  These records also 
reflect that the Veteran appeared lethargic in October 1980.  

The examinations conducted throughout the remainder of 
service, to include the March 1993 separation examination, 
reflect that the Veteran's lungs and chest were evaluated as 
"normal."  

On a March 1993 Report of Medical History, the Veteran denied 
having had frequent or severe headaches, asthma, shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart and frequent trouble sleeping.  Thus, during 
service, there is no showing of a combination of 
manifestations sufficient to identify a condition manifested 
by fatigue, headaches, respiratory symptoms or sleep 
disturbance so as to establish chronicity of such claimed 
condition during service.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
condition manifested by fatigue, headaches, respiratory 
complaints and sleep disturbance.  38 C.F.R. § 3.303(b).  

The first post-service evidence of any complaints of fatigue, 
headaches, respiratory problems, and sleep disturbance was 
when VA examined the Veteran in October 2002.  At that time, 
the Veteran complained of having fatigue, headaches, "hard 
breathing" since the early 1990's and sleep disturbance 
(snoring).  

The Veteran indicated that he had stopped smoking two years 
previously, but that he still had episodes where he would 
gasp for breath.  A diagnosis of obstructive sleep apnea was 
entered.  A cardiovascular examination was normal.  

When examined in late October 2002, the VA physician 
determined that there was no subjective/objective evidence of 
any organic [respiratory] disease.  (See VA Persian Gulf 
Registry examination reports, dated in October 2002).  

The period without documented complaints of fatigue, 
headaches, respiratory and sleep-related symptoms from 1993 
to 2002 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Thus, a continuity is not shown, 
either by the treatment records or the Veteran's own 
statements.  

Moreover, no competent medical evidence causally relates any 
currently diagnosed condition manifested by fatigue, 
headaches, respiratory symptoms and sleep disturbance, 
variously diagnosed as obstructive sleep apnea and bronchitis 
(March 2004 VA outpatient report), to any event or incident 
of his active service.  

In this case, the Board finds no basis for linking the 
Veteran's current complaints of fatigue, headaches, 
respiratory-related symptoms and sleep disturbance to an 
undiagnosed illness.  There is no competent evidence 
demonstrating any connection between the current diagnoses of 
obstructive sleep apnea and bronchitis (March 2004 VA 
outpatient report), and any event of his period of military 
service.  


(c) Skin condition

The STRs show that, in November 1981, the Veteran was 
diagnosed with tinea cruris.  The remainder of the STRs, to 
include a March 1993 service separation report, are negative 
for any complaints or findings referable to a skin disorder.  
The Veteran's skin was evaluated as "normal" in March 1993.  
On a March 1993 Report of Medical History, the Veteran denied 
having any skin disease. 

The first post-service evidence of any skin condition was in 
October 2002.  An October 1992 Persian Gulf dermatology 
consult contains diagnoses of acne vulgaris, folliculitis, 
tinea cruris (by history), tinea pedis, and verruca plana.  
(Parenthetically, the Board observes that VA diagnosed non-
specific dermatitis of the back during a September 1993 
examination.  However, as service connection for this 
disability was denied by the RO in an unappealed February 
1994 rating action, the merits of the claim can not be 
revisited without new and material evidence pursuant to 
38 C.F.R. § 3.156 (2008)).  

The absence documented skin-related complaints from 1993 to 
2002 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Thus, absent a showing of a 
continuity, either by the treatment records or the Veteran's 
own statements, any current skin condition, variously 
diagnosed as acne vulgaris, folliculitis, tinea cruris (by 
history), tinea pedis and verruca plana, cannot be causally 
linked to his period of active service.


(d) Gastrointestinal condition

The STRs contain an assessment of gastroenteritis in June 
1992.  The remainder of the STRs, to include a March 1993 
service separation examination report, are negative for any 
complaints or findings of gastrointestinal disorder.  A March 
1993 service separation examination report reflects that the 
Veteran's stomach was evaluated as "normal."  On a March 
1993 Report of Medical History, the Veteran denied having had 
any frequent indigestion and stomach, liver or intestinal 
trouble.  

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The post-
service medical records are absent for a diagnosis of a 
chronic gastrointestinal condition.  

In the absence of competent evidence of chronic 
gastrointestinal disability, service connection must be 
denied.  



ORDER

Service connection for a chronic disability manifested by 
joint and muscle pain, to include as due to an undiagnosed 
illness is denied.  

Service connection for a chronic disability manifested by 
fatigue, headaches, respiratory symptoms and sleep 
disturbance, to include as due to an undiagnosed illness is 
denied.  

Service connection for a chronic skin disability, to include 
as due to an undiagnosed  illness, is denied.  

Service connection for a chronic gastrointestinal disability, 
to include as due to an undiagnosed illness, is denied.  



REMAND

The Board finds that additional evidentiary development is 
necessary with respect to the claim for an increased rating 
for the service-connected carpal tunnel syndrome of the right 
upper extremity.  Accordingly, further consideration will be 
deferred at this time.  

The appealed March 2003 rating decision reflects that the RO 
has evaluated the Veteran's service-connected carpal tunnel 
syndrome of the right upper extremity under Diagnostic Code 
8515 (paralysis of the median nerve).  38 C.F.R. § 4.71a, 
Diagnostic Code 8515 (2008).  

When VA last examined the Veteran in June 2004, the 
orthopedic examiner did not specify which particular upper 
extremity nerves were affected by the service-connected 
carpal tunnel syndrome of the right upper extremity.  Indeed, 
the June 2004 VA examination report is wholly devoid of any 
neurological findings referable to the right upper extremity.  

Therefore, the Board finds that a VA neurological examination 
would be useful in determining the current status of the 
service-connected carpal tunnel syndrome of the right upper 
extremity.  

None of the medical evidence of record provides the type of 
current objective neurological findings that are necessary 
for an adequate evaluation of this disability.  See 38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.  In particular, 
none of the specific nerves affected, or seemingly affected, 
in the right upper extremity has been specifically 
identified.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should schedule the Veteran 
for a VA examination by a neurologist to 
determine the severity of the service-
connected carpal tunnel syndrome of the 
right upper extremity.  The claims files 
must be made available to the examiner 
for review in connection with the 
examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the Veteran's carpal 
tunnel syndrome of the right upper 
extremity, to identify all nerves 
affected by this disability and to 
identify the degree of any functional 
impairment caused by it.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnoses.  

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the carpal tunnel 
syndrome of the right upper extremity.  
These Diagnostic Codes distinguish the 
type of paralysis into two parts--
complete and incomplete paralysis.  Under 
incomplete paralysis, the type of 
paralysis is further broken down into 
three categories: severe, moderate, and 
mild.  With these categories in mind, the 
examiner should classify the Veteran's 
impairment(s) from the carpal tunnel 
syndrome of the right upper extremity, 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected.  

If the examiner uses results obtained 
from an electromyography and/or nerve 
conduction velocity tests or other such 
tests, the examiner is requested to 
explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained from the Veteran.  The 
examiner is asked to explain the meaning 
of any abnormal results that are 
obtained.  The examiner is also asked to 
explain how any abnormal figure 
classifies the Veteran as having mild, 
moderate, or severe incomplete paralysis 
or complete paralysis with respect to 
each affected nerve.  

Also, the examiner is requested to 
explain whether the Veteran's carpal 
tunnel syndrome of the right upper 
extremity affects the motor and/or 
sensory nerves, and which nerves it 
affects.  The examiner should explain why 
those results show mild, moderate, severe 
incomplete paralysis or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is 
caused by the carpal tunnel syndrome of 
the right upper extremity.  The examiner 
must additionally specifically explain 
which nerves of the right upper extremity 
is affected.  

The neurologist is requested to report 
whether the Veteran suffers from any 
tics, pain, numbness, wrist drop, and 
muscle weakness and/or atrophy as well as 
to record the Veteran's ranges of motion 
for each right upper extremity joint 
found to be affected by the carpal tunnel 
syndrome of the right upper extremity 
(i.e., shoulders, wrists, knees, etc.), 
with each of the normal ranges of motion 
indicated in degrees.  Handgrip of the 
right (major) arm should also be 
detailed.  

2.  Following completion of all indicated 
development, the RO should consider all 
of the evidence of record and 
readjudicate the claim for an increased 
rating for carpal tunnel syndrome of the 
right upper extremity.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the increased evaluation 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
claim.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the increased evaluation claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


